Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    763
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    688
    media_image2.png
    Greyscale

The comparative examples in the specification found in Example 1 compare a composition having the claimed polymer with an iodine substituent on the pendant aromatic ring and a sulfonate group.  The composition demonstrated improved sensitivity, and CDU over composition having a polymer lacking an iodine substituent on the pendant aromatic ring and a sulfonate side group.
Based on the showing of unexpected results and this secondary consideration of the evidence on the record, the prima facie case of obviousness over UTSUMI et al, HATAKEYAMA et al and ECHIGO et al is obviousness is overcome and claims 1-13 are seen as allowable and passed to issue.
In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedence that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
January 21, 2021